Citation Nr: 0109861	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  98-06 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased schedular evaluation for Post-
Traumatic Stress Disorder (PTSD), evaluated as 30 percent 
disabling prior to April 20, 2000, and as 50 percent 
disabling on and after April 20, 2000.


REPRESENTATION

Appellant represented by:	James Stanley, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  His separation documents reflect that he was 
awarded the Purple Heart Medal.  This appeal arises before 
the Board of Veterans' Appeals (Board) from a rating decision 
of the North Little Rock, Arkansas Department of Veterans 
Affairs (VA) Regional Office (RO).

The only issue over which the Board clearly has appellate 
jurisdiction is that which is set forth on the title page.  
The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU), initially also on 
appeal before the Board, was granted by the RO in a May 2000 
rating decision.

It is noted that during the course of development of this 
claim, effective April 20, 2000, the schedular rating for the 
PTSD was raised from 30 to 50 percent disabling.  The 
appellant has not withdrawn his appeal as to this issue so 
the schedular rating for the entire period remains before the 
Board.  It is also noted that temporary total ratings were 
assigned for periods of hospitalization during the appeal 
period.  There is no disagreement advanced as to those 
periods, and as such, the issue is entitlement to higher 
schedular ratings for those times that the temporary 100 
percent rating was not assigned.

In addition, the veteran's representative filed a timely 
disagreement with the effective date assigned the grant of 
TDIU at a hearing held in November 2000 before the 
undersigned Member of the Board.  A copy of the notice of 
disagreement is present in the claims file, with a 
handwritten note indicating that it was received in November 
2000.  In addition, during the hearing, the veteran and his 
representative gave testimony as to why they believed an 
earlier effective date should be assigned.  The issue of an 
earlier effective date for this benefit remains open, yet it 
appears that the RO has not yet issued a statement of the 
case.  The appeal can not be perfected.  As such, and for the 
reasons set forth below, this issue will be remanded to the 
RO for appropriate action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  For the time period covering the course of this appeal, 
the service-connected PTSD is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood.  
Total social and occupational impairment has not been 
demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent, 
but no higher, for PTSD have been satisfied for the time 
period at issue.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.) (VCAA); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  Accordingly, the Board must assess whether 
the development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.

The RO has received copies of hospital discharge summaries 
and hospital treatment notes, as well as copies of outpatient 
treatment notes from November 1996 through May 2000.  The 
record also contains reports of VA examinations conducted in 
December 1997, July 1998, and April 2000; and transcripts of 
hearings held at the local RO in April 1998, and before the 
undersigned Board Member in November 2000.  Records have been 
obtained from the Social Security Administration (SSA), but 
are dated from 1988 and prior, and are not relevant to the 
analysis required here.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (Regulations require review of the recorded 
history of a disability.  However, they do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.)

The Board notes that the veteran testified, and the record 
reflects, that he lived and worked at a private institution 
for a period of time following his discharge from hospital in 
May 1998 to September 1998.  The RO sent the veteran a letter 
to request authorization for the release of private records 
in order to obtain records of his employment there.  However, 
the letter was apparently sent to the wrong address and was 
returned, marked "Return to Sender."  The RO did not make a 
further attempt to obtain authorization from the veteran.  
Notwithstanding, the Board finds that it need not obtain 
these records.  First, by this decision, the Board is 
granting the veteran's claim for a higher evaluation for his 
PTSD during this time period.  Second, the Board notes that 
the veteran continued to receive outpatient and group therapy 
treatment from VA Medical Center (MC) during this time.  
These records are present before the Board.  Finally, the 
Board notes that veteran also underwent VA examination during 
this time period, in July 1998.  As noted above, this report 
is present in the claims file now before the Board.

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
Veterans Claims Assistance Act of 2000 have been satisfied in 
this case.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

Service connection for PTSD was originally granted by a 
rating decision dated in May 1993 on the basis of the 
evidence then of record, including service medical records 
and the results of an inpatient Observation and Evaluation 
report dated in March-April 1993.  The veteran's separation 
documents show that he served as an armoured crewman, and 
that he had service in the South Republic of Vietnam.  
Service medical records reveal that the veteran was wounded 
in combat.  He was awarded the Purple Heart  The discharge 
summary from the period of observation and evaluation 
reflects diagnoses of chronic paranoid type schizophrenia and 
PTSD, with the former as primary.  Of note is the difficulty 
the physician expressed in separating out the symptoms 
attributable to schizophrenia, as opposed to those 
attributable to the PTSD.  The physician indicated, however, 
that the intrusive thoughts and nightmares the veteran 
complained of, and which were observed during 
hospitalization, could not be accounted for by the 
schizophrenia.  At this time, the physician opined that the 
veteran's PTSD symptoms were mild to moderate in nature, and 
assigned a Global Assessment of Functioning (GAF) score of 
55.  The RO assigned a 30 percent evaluation.

In February 1998, the RO granted a 100 percent evaluation 
under 38 C.F.R. § 4.29 (2000), effective October 27, 1997, 
but resumed the 30 percent evaluation, effective January 1, 
1998.  The evidence then of record included a hospital 
discharge summary dated in October through December 1997, and 
VA examination reports dated in December 1997 and January 
1998.  The hospital discharge summary shows that the veteran 
was hospitalized from October through December 1997 for 
chronic PTSD-this time the primary diagnosis-and schizo-
affective disorder.  He was treated and discharged with a GAF 
score of 40.  The examination reports reflect complaints of 
nightmares occurring every two weeks, sleeplessness, 
intrusive thoughts, anger, exaggerated startle response, 
visual and auditory hallucinations, suicidal and homicidal 
ideations without any plan, avoidance of crowds and war 
movies, and discomfort around Vietnamese people.  The veteran 
further reported that he lived alone, and that his family had 
put him out because of his violent outbursts.  He stated he 
was employed through the incentive therapy program and, when 
not working, he walked or watched television.  He denied 
visiting anyone.  He reported difficulty shopping and going 
to restaurants, but said he could tolerate being in the 
hospital.  The examiner observed the veteran to be casually 
groomed, fully cooperative, and credible.  He noted that, 
while the veteran was oriented times three, exhibited 
appropriate affect and no gross impairment of memory, he made 
minimal eye contact during the interview, trembled, and 
appeared extremely anxious.  Speech was normal in rate and 
rhythm, and thought processes were logical and tight, without 
looseness of association or confusion.  The examiner observed 
the veteran to have auditory hallucinations and noted that he 
expressed a considerable amount of delusionary material, 
including some persecutory ideation.  Insight was limited; 
but judgment, adequate.  The examiner diagnosed chronic PTSD 
and assigned a GAF score of 53.  The veteran was found to be 
competent.  

In May 2000, the RO again granted a 100 percent evaluation 
under 38 C.F.R. § 4.29, effective April 9, 1998, but resumed 
the 30 percent evaluation, effective June 1, 1998.  The RO 
then increased the evaluation assigned the veteran's PTSD to 
50 percent, effective in April 2000.  The evidence then of 
record included a hospital discharge summary dated in May 
through April 1998, and VA examination reports dated in July 
1998 and in April 2000.

The hospital discharge summary shows that the veteran was 
hospitalized in early April to early May 1998 for 
schizoaffective disorder and PTSD.  He was treated and 
discharged with a GAF score of 31.

In the July 1998 examination, the veteran expressed 
additional symptoms of obsession with thoughts of his 
friend's death, although he denied feelings of survivor 
guild.  He veteran further reported increased feelings of 
paranoia and greater frequency of intrusive thoughts, but he 
expressed no hallucinations and noted that he had not had any 
nightmares for 90 days.  He stated that seeing Asian people 
no longer bothers him; and that he now watches war movies, 
although they sometimes provoke thoughts of the past.  He 
continues to live alone.  The examiner observed that the 
veteran appeared casually groomed, anxious, and dysphoric.  
He made minimal eye contact and his affect was constricted.  
He was oriented in all spheres.  Speech remained within 
normal limits in rate and rhythm.  Similarly, he exhibited no 
gross impairment of memory, illogical thought processes, or 
looseness of associations or confusion in thought.  Judgment 
and insight were found to be adequate.  Yet, the examiner 
noted the veteran exhibited clear evidence of paranoid 
mentation.  The report reflects a diagnosis of chronic PTSD 
and a GAF score of 55.  The examiner found the veteran to be 
competent.  Observing the difficulty in parsing out the 
symptoms attributable to PTSD as opposed to those 
attributable to PTSD, the examiner opined that, nonetheless, 
the veteran exhibited a moderate degree of social and 
vocational impairment secondary to his PTSD.

The April 2000 report reveals additional complaints of 
flashbacks triggered by helicopters and war movies.  He 
stated he was no longer having nightmares, but was still 
waking up every night, with nightsweats.  He could not 
explain way.  The examiner opined that the veteran was likely 
continuing to have nightmares, but did not remember what he 
had dreamed.  The veteran reported that seeing Asian people 
again bothered him, and that he would watch war movies but 
sometimes had to stop, as they would trigger the 
aforementioned painful memories.  He reported he had moved 
into a group home, where he watched television or visited 
with other residents.  He would occasionally goes out for 
dinner, but would only go to a drive through, and then bring 
the food back home to eat.  The examiner observed the veteran 
to be casually groomed and fully cooperative, oriented in all 
spheres, but anxious and with a constricted affect.  He 
exhibited no eye contact and ground his teeth during the 
interview.  The examiner could find no gross impairment of 
memory, no looseness of association or confusion.  Thought 
processes were found to remain logical and tight; and speech, 
to be normal in rate and rhythm.  Yet, paranoid ideation, was 
found to be quite prominent.  Insight was generally adequate; 
and judgment, appropriate to content.  The examiner further 
observed that the veteran was considerably uncomfortable 
around others, and that he exhibited emotional numbing, 
hypersensitivity to noise, hypervigilance, traumatic and 
intrusive recollection of stressful experiences.  The 
examiner diagnosed chronic PTSD and assigned a GAF score of 
50.  The veteran was found to be competent.  The report again 
reflects an essential impossibility in disentangling the 
veteran's PTSD and its affect on his social/industrial 
capabilities from his schizophrenia.  Nonetheless, the 
examiner opined that those symptoms which could be attributed 
to PTSD alone-such as the discomfort being around others, 
emotional numbing, hypersensitivity to noise, hypervigilance, 
and traumatic and intrusive memories-would make it very 
difficult for him to sustain employment.

The RO made the increased, 50 percent evaluation, effective 
in April 2000.  This evaluation has been confirmed and 
continued to the present.

As noted above, the veteran has appealed the 30 percent and 
50 percent evaluations assigned his service-connected PTSD 
during their respective time periods, and argues that his 
symptoms are more severe.  In short, he avers that his PTSD 
precludes him from maintaining any social life or 
occupational trade.

Initially, the Board notes that the veteran was hospitalized 
and treated for his service-connected PTSD from October 
through December 1997 and from April to May 1998, and that, 
during these time periods, the RO granted total, 100 percent, 
evaluations under 38 C.F.R. § 4.29.  Hence, the Board finds 
that these periods of time are not for consideration here.  
The Board will concern itself with that time periods between 
the initial and second hospitalization, January 1, 1998 to 
April 9, 1998, and following the second hospitalization, 
beginning June 1, 1998.

Second, considering the time period from June 1, 1998 onward, 
the Board notes that the increased, 50 percent evaluation, 
granted by the RO in May 2000 was made effective only in 
April 2000.  Hence, there would appear to be three periods of 
time under consideration:  those periods of time prior to 
April 20, 2000, when the service connected PTSD was evaluated 
as 30 percent disabling; and that beginning April 20, 2000, 
when the service connected PTSD was evaluated as 50 percent 
disabling.

However, in the present case, and after review of the record, 
the Board has determined that the veteran's service connected 
PTSD meets the criteria for a 70 percent evaluation, and no 
greater, during all pertinent periods of time.  Thus, for the 
purposes of this case, the Board will discuss these time 
periods as a single entity.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126.

The veteran's service-connected PTSD is evaluated pursuant to 
a general rating formula for mental disorders under 38 C.F.R. 
Part 4 that is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

See 38 C.F.R. Part 4, Diagnostic Code 9411.

In the present case, the Board concludes that the veteran is 
entitled to a 70 percent schedular disability evaluation for 
his service-connected PTSD.  The difficulty in parsing 
schizophrenia symptoms from PTSD symptoms notwithstanding, 
the Board finds that the more medical evidence of record 
throughout shows clinical manifestations associated with the 
veteran's PTSD which demonstrate occupational and social 
impairment with deficiencies in the areas of work, family 
relations, judgment, thinking, and mood.  This is most 
effectively demonstrated in the observations made in 
outpatient records by the veteran's treating health care 
providers from January 1998 through April 2000.  The Board 
has also considered the circumstances of the veteran's 
"employment" during this time period, and a statement 
proffered by one of his employers, dated in March 1998.

As described above, the veteran has been observed during 
formal examination to exhibit disturbances in mood and 
affect, anxiety, suicidal and homicidal ideation, paranoia, 
hallucinations, and delusions.  He has also been observed to 
exhibit emotional numbing, discomfort being around others, 
hypervigilance, exaggerated startle response, and traumatic 
and intrusive recollection of stressful experiences.  While 
he has consistently been found to be oriented and competent, 
and to exhibit normal speech, logical thought content, and 
intact memory, those symptoms noted by the examiners are 
among those required for higher evaluations-particularly 
delusions and hallucinations, flashbacks and intrusive 
thoughts, suicidal ideation, and flattened affect.  
Buttressing these findings, outpatient records further reveal 
instances in which the veteran appeared poorly dressed and 
exhibited poor hygiene, and in which his judgment was found 
to be impaired.  More importantly, however, is that a picture 
emerges from the outpatient treatment records which depicts 
the veteran as unable to function effectively without the 
structure imposed by treatment:  outpatient therapy, group 
therapy, a group living arrangement, support groups such as 
alcoholic anonymous, and employment programs such as 
incentive work therapy.

The veteran testified, and has stated, that he was last 
employed in 1986.  However, he has also testified that he has 
performed odd jobs in trade for things, such as in trade for 
treatment by a chiropractor, and that he has been employed 
while a resident at a homeless shelter and under a program 
called incentive work therapy, managed by VA.  Yet, 
outpatient records and VA examination reports have indicated 
that the service connected PTSD renders problematic the 
veteran's ability to obtain and retain gainful employment.  
The Board finds that these apparent discrepancies may be 
reconciled once it is understood that the veteran's 
"employment" at the homeless shelter and with the incentive 
work therapy program are administered as part of the 
treatment program for PTSD and are highly structured.  
Moreover, the veteran has had difficulty even within these 
programs, as evidenced by the March 1998 statement of a 
former employer.  The employer stated the veteran was 
employed in the records department, and his job was to pick 
up and deliver records all over the facility.  The employer 
observed that the veteran was extremely nervous all the time 
and would frequently become confused.  Overall, the 
outpatient treatment records demonstrate that while the 
veteran is able to function independently outside the 
structure provided by such treatment, he cannot do so 
productively or effectively, for sustained periods of time.

The Board finds that the evidence presented-including 
examination reports, outpatient records, the veteran's 
testimony and statements, and the statement proffered by his 
former employer-meets the criteria for a 70 percent 
evaluation under the diagnostic code.

A higher evaluation could be warranted under the diagnostic 
code, as delineated above.  However, the Board finds that the 
required manifestations are not present.  To warrant a 100 
percent evaluation for her PTSD, the veteran must be totally 
occupationally and socially impaired due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance or minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  While the 
medical evidence indicates that symptoms attributable solely 
to the service-connected PTSD impair the veteran's ability to 
gain and retain employment or to establish and maintain 
effective social relationships, it does not establish that 
these symptoms render the veteran completely unable to do so.

First, while the veteran has been observed to exhibit 
persistent delusions or hallucinations, including flashbacks 
of his experiences in Vietnam, he has not been found to 
exhibit the other symptoms delineated.  Moreover, part of the 
veteran's delusions and hallucinations can be attributed to 
his nonservice-connected schizophrenia.  Yet, even assuming, 
without finding, that this symptom is due only to the 
service-connected PTSD, the Board notes that manifestation of 
only one of the identified symptoms required to support the 
assignment of a 100 percent evaluation is simply not enough, 
in and of itself, to warrant the assignment of the higher 
evaluation.

Second, the medical evidence, overall, demonstrates that the 
veteran can function in an employment situation, albeit a 
structured one.  For example, the records show that he was 
gainfully from January through March 1998, when he quit, 
secondary to confusion, as indicated by the employer's note, 
discussed above.  A closer review of the records, however, 
reveals that after discharge from hospital, the veteran 
returned to his apartment, where he fell again into drug 
abuse.  Following the termination of his employment, he 
presented in April 1998 for detoxification for substance 
abuse.  He was hospitalized and treated for his service-
connected PTSD, his nonservice-connected schizoaffective 
disorder, and exacerbations caused by cocaine abuse.  During 
this period of hospitalization, he was granted a temporary 
total disability evaluation under 38 C.F.R. § 4.29.  Upon 
discharge in May 1998, he went to live at a homeless shelter 
and was employed there.  He subsequently moved into a group 
home, where he again participated in the incentive work 
therapy program.  Outpatient treatment records reflect that 
he did well, although he encountered some difficulties, such 
as nervousness and confusion, boredom, and anger.

Similarly, the medical evidence further demonstrates that he 
remains socially functional as well, despite his occasional 
assertions to the contrary.  For example, he has participated 
in therapy and group therapy fairly consistently and that he 
has interacted appropriately with others.  Similarly, he has 
been found to be cooperative during examination.  Outpatient 
records further note that he has participated appropriately 
in group discussions.  In addition, while it was perhaps poor 
choice in social contacts which aided his relapse into drug 
abuse after hospitalization, the fact he maintained some 
relationships prior to the second hospitalization shows that 
he is not completely socially incapacitated.  On a more 
positive note, while living at the homeless shelter and, 
subsequently, in the group home, outpatient records 
demonstrate that he re-established connections with his 
family, began attending church, and sought out and began 
attending a support group apart from VA.  These records also 
indicate that he has formed friendly relationships with his 
house-mates, visiting, carpooling, and celebrating holidays 
with them.  The records demonstrate that he has, for the most 
part, remained active in therapy, compliant with medication 
therapy, and sober.  

Finally, the Board notes that the GAF scores taken throughout 
this period are consistent with a finding that the veteran 
exhibits occupational and social impairment with deficiencies 
in most areas, rather than total occupational and social 
impairment.  The GAF scores assigned the veteran during this 
period range between 55, in July 1998, and 35, in May 1998.  
The GAF is a scale reflecting an individual's 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 46 
(4th ed. 1994 (DSM-IV)).  A GAF between 41 and 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF between 51 and 60 
reflects that the veteran exhibits moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  DSM-IV, 47.  The GAF scores recorded throughout 
the medical evidence reflect moderate to serious impairment-
yet do not demonstrate the inability to function, danger of 
hurting one's self or others, gross impairment in ability to 
communicate, or serious suicidal intentions-and hence, in 
the present case, are consistent with an evaluation of no 
more than 70 percent for his service-connected PTSD.

After consideration of the evidence the Board finds that the 
criteria for a rating of 70 percent and no higher are met.  
Specifically, the medical evidence of record for the time 
periods from January 1, 1998 to April 9, 1998 and beginning 
June 1, 1998 demonstrates that the veteran's service-
connected PTSD is currently manifested by occupational and 
social impairment with deficiencies in the areas of work, 
family relations, judgment, thinking, and mood.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Diagnostic Code 9411 provides a 
range of evaluations from noncompensable to 100 percent as 
delineated above.  However, as discussed above, the medical 
evidence simply does not reflect that the required 
symptomatologies are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  

The veteran has sought treatment for his PTSD and the medical 
evidence documents that he was hospitalized in October 
through December 1997 and from May to April 1998.  The 
remainder of the time, from January 1998 to April 9, 1998, 
and beginning June 1, 1998, the medical records show that the 
veteran presented for frequent treatment including, inter 
alia, therapy, group therapy, and incentive work therapy.  
During the periods of hospitalization, which were for, inter 
alia, the service-connected PTSD, the veteran was compensated 
under 38 C.F.R. § 4.29.  As discussed above, these time 
periods are not here under consideration.  Concerning 
outpatient treatment, the Board does not find that the 
treatment was so frequent as to render the Schedule 
inadequate.

The Board acknowledges that the veteran's PTSD symptoms are 
severe and disabling, and observes that the 70 percent 
evaluation assigned by this decision is, in itself, an 
indication of the severity of the symptoms attributed to the 
service-connected PTSD.  Nonetheless, the evidence of record 
does not show that the service-connected PTSD, alone, 
interferes markedly with the veteran's employment so as to 
make application of the schedular criteria impractical.  SSA 
records associated with the claims file demonstrate that the 
veteran was then found unable to work as a result of a 
primary diagnosis of schizophrenia, with no secondary 
diagnosis.  Current VA examinations reflect findings of 
unemployability secondary to both the service connected PTSD 
and the nonservice-connected schizophrenia.  While the 
examiners have stated that symptoms attributed solely to the 
veteran's PTSD impair his ability to obtain and retain 
gainful employment, the medical evidence simply does not show 
that the veteran's PTSD, alone, is the cause of his 
unemployability.  Thus, as a whole, the evidence does not 
show that the impairment resulting solely from his PTSD alone 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service-connected PTSD is adequately 
compensated by the rating assigned above.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.


ORDER

An evaluation of 70 percent and no greater for PTSD is 
granted for the time period at issue, subject to controlling 
regulations governing the award of monetary benefits.


REMAND

For purposes of this remand, the Board notes that the RO 
essentially granted entitlement to TDIU by rating decision 
dated in May 2000.  The veteran's representative subsequently 
filed a notice disagreed with the effective date of the grant 
of TDIU at a hearing before the undersigned Board Member in 
November 2000.  In such cases, there is some authority that 
the appellate process has commenced with the filing of a 
notice of disagreement and that the veteran is entitled to a 
statement of the case on the issue.  See Pond v. West, 12 
Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issues of an earlier effective 
date for the grant of TDIU on the merits under the 
aforementioned guidance, the issue will be remanded to the RO 
for additional action.  Of course, if the veteran desires to 
withdraw the appeal he is free to do so.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should promulgate a statement 
of the case on the issue of entitlement 
to an earlier effective date for the 
grant of TDIU.  That document should set 
forth the reasons and bases for the 
action undertaken.  

2.  The veteran should be informed that 
the appeal will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
filing of a timely substantive appeal.  
In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997); Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

Thereafter, and as appropriate the case should be returned to 
the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



